Allowable Subject Matter
Claims 1, 4, 6-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record does not disclose nor render obvious 
when operating with the second driving voltage, transmitting a second detection signal to the wireless power receiver; after transmitting the second detection signal, measuring an internal current of the wireless power transmitter; determining whether the measured internal current is less than a second reference current after the second detection signal is transmitted: determining that the wireless power transmitter is in a second state when the measured internal current is determined to be less than a second reference current after transmission of the second detection signal is transmitted; determining whether the second state is maintained at the wireless power transmitter for a second reference time; and operating with the first driving voltage when the second state is determined to be maintained at the wireless power transmitter for the second reference time cited with the rest of the claimed limitations.
Claim 11 is allowed because the prior art of record does not disclose nor render obvious  wherein the determining of whether the wireless power transmitter is in the first state includes; initializing a first detection signal counter to have a total count at zero; transmitting a first detection signal to the wireless power receiver; determining whether the wireless power transmitter receives, from the wireless power receiver, a response signal to the first detection signal; when the response signal is determined to not be received at the wireless power transmitter, increasing the total count of the first detection signal counter by one and determining whether the total count of the first detection signal counter exceeds a predetermined threshold; determining that the wireless power transmitter is in the first state when the total count 
Claim 17 is allowed because the prior art of record does not disclose nor render obvious  wherein the controller is configured to initialize a first detection signal counter to have a total count of zero when the wireless power transmitter has entered a ping phase, increase the total count of the first detection signal counter by one when the wireless power transmitter has not received a response signal to the first detection signal, and determine that the wireless power transmitter is in the first state when the total value of the first detection signal counter exceeds a predetermined threshold as cited with the rest of the claimed limitations.
Claim 21 is allowed because the prior art of record does not disclose nor render obvious wherein adjusting the voltage of at least one of the ping signals includes determining a number of times that the sensed current is greater than a first reference current, and adjusting the voltage of the ping signals based on the first driving voltage to a second driving voltage when the determined number of times the sensed current is greater than the reference current exceeds a predetermined first value without response from a wireless power receiver as cited with the rest of the claimed limitations.
Claims 4, 6-10, 12-16, 18, 20 and 22-23 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842